IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

THOMAS EARL McPHAUL,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-5792

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 20, 2015.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Thomas Earl McPhaul, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, and David Campbell, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER, and MAKAR, JJ., CONCUR.